P.O. Box 2600 Valley Forge, PA 19482-2600 610-503-5804 Frances_T_Han@vanguard.com December 2, 2010 Mark Cowan, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Variable Insurance Funds File No. 33-32216 Dear Mr. Cowan, This letter responds to your comments of November 18, 2010 on the Post-Effective Amendment No. 51 of the above-referenced registrant that was filed on October 7, 2010 pursuant to Rule 485(a). Comment 1: Prospectus: Growth Portfolio – Annual Total Returns Comment: The fund name for the Growth Portfolio appears to be missing from the Average Annual Total Returns table. Response: We will revise the table in response to your comment. Comment 2: Prospectus: Fees and Expenses – Example Comment: Please disclose that the example does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest and that if such expenses were reflected, expenses would be higher. Response: The disclosure in the paragraph following the “Fees and Expenses” heading addresses your comment and applies to the entire “Fees and Expenses” section, which includes the example. Accordingly, we do not plan to revise the disclosure. Comment 3: Prospectus: Annual Total Returns Comment: Where more than one index is used, please identify which one is the broad-based index and why the other(s) is/are included. See Item (b)(2)(i) and Instruction 2(b) of Item 4. Response: The paragraph following the “Annual Total Returns” heading indicates whether indexes included in the table are considered to be a relevant market index, target index, composite index or other comparative index. Additional disclosure for each such index is provided in the “Glossary of Investment Terms” at the back of the prospectus. Mark Cowan, Esq. December 2, Page 2 Comment 4: Prospectus: Investment Advisors Comment: Please disclose how the assets are assigned to each adviser (e.g., as a percentage of assets). Response: In the “Investment Advisors” section, for each Portfolio that uses a multimanager approach, we include a discussion of how assets are assigned to each advisor. For example, for the Growth Portfolio, this discussion is included under the heading “Delaware Investments, Wellington Management Company LLP, and William Blair & Company, L.L.C.” on page 58. Accordingly, we do not plan to revise the disclosure. Tandy Requirements As required by the SEC, the
